Notice of Allowability
Claims 1-4, 6-7, 9-22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Robert Breetz, Reg. no. 75,550 on July 14, 2022.

The application is amended as follows:

The following listing of claims will replace all prior versions and listing in the application.
IN THE CLAIMS:

1. (Previously Presented) A method to automatically reconnect voice over IP calls using a mobile message server apparatus comprising: 
a storage device comprising computer executable program code; 
a processor coupled to the storage device, and at least a client Al and a client B1, wherein each client comprises a storage device comprising computer executable program code; and a processor coupled to the storage device, where the method to automatically reconnect further comprises: 
the client Al in use by User A, connected to the client B1 in use by User B in a voice over IP call by use of an intermediate server, wherein the intermediate server is configured to monitor a first signaling path health and a first media path health for the client Al and a second signaling path health and a second media path health for the client B1, wherein the client Al actively monitors the first signaling path health and the first media path health during the voice over IP call; 
based on said monitoring by the intermediate server the first signaling path health and the first media path health for the client Al and the second signaling path health and the second media path health for the client B1, the intermediate server determines the client B1 experiences a network problem based on the second media path health; 
based on said determination by the intermediate server that the client B1 experiences a network problem, the intermediate server notifies the client Al that User B is experiencing a network problem; 
based on said determination by the intermediate server that the client B1 experienced the network problem, the intermediate server begins a timer for the client Bl to reconnect, wherein when the timer exceeds a time threshold and the client B1 has not reconnected, the intermediate server initiates a new connection with a client B2, wherein when the intermediate server determines that the client Al or the client B1 have terminated the voice over IP call prior to the timer exceeding the time threshold, the intermediate server monitors the client Al and the client B1 to detect a reconnection attempt; 
based on the intermediate server monitoring the client Al and the client B1 to detect the reconnection attempt, the intermediate server detects a first reconnection attempt from the client Al and a second reconnection attempt from the client B1; and 
based on the detection of the first reconnection attempt from the client Al and the second reconnection attempt from the client B1, the intermediate server bridges the first reconnection attempt and the second reconnection attempt to form a second voice over IP call.

2. (Original) The method of claim 1, wherein the client B1 is configured to automatically attempt to reconnect to the intermediate server after experiencing the network problem.  

3. (Original) The method of claim 1, wherein the intermediate server is configured to ring a plurality of User B's devices simultaneously after the client B1 experiences the network problem.  

4. (Original) The method of claim 1, wherein the client Al, the client B1, and the client B2 comprise a mobile device, a tablet device, or a voice over IP computer application.  

5. (Cancelled)  

6. (Original) The method of claim 1, wherein the client B1 actively monitors the second signaling path health and the second media path health.  

7. (Original) The method of claim 6, wherein the client B1 automatically attempts to reconnect with the intermediate server upon determining the client B1 experiences the network problem based on the client B1 monitoring the second media path health.  

8. (Cancelled)  

9. (Previously Presented) The method of claim 1, wherein the intermediate server monitors the first media path health by applying a heartbeat to the client Al and monitors the second media path health by applying a heartbeat to the client B1.  

10. (Currently Amended) A mobile message server comprising: 
a storage device comprising computer executable program code; and 
a processor coupled to the storage device, wherein the processor executes the computer executable program code, the computer executable program code comprising instructions for: 
monitoring a first signaling path health and a first media path health for a first client and a second signaling path health and a second media path health for a second client during a voice over IP call; 
based on said monitoring by the mobile message server, determining the second client experiences a network problem based on the second signaling path health; 
based on said determination by the mobile message server, the mobile message server notifies the first client that the second client is experiencing a network problem; 
based on said determination by the mobile message server that the second client experienced the network problem, the mobile message server begins a timer for the second client to reconnect; 
based on the mobile message server detecting that the second client reconnected to the mobile message server within a predetermined time threshold, the mobile message server actively monitors the second signaling path health and the second media path health for the second client; 
based on the mobile message server detecting that the first client or the second client have terminated the voice over IP call within the time threshold, the mobile message server monitors the first client and the second client to detect a reconnection attempt;  

based on the reconnection attempt by the first client and the reconnection attempt by the second client, the mobile message server bridges the reconnection attempt by the first client and the reconnection attempt by the second client to form a second voice over IP call.

11. (Previously Presented) The mobile message server of claim 10, wherein based on said notification from the mobile message server that the second client is experiencing a network problem, the mobile message server sends the first client a message to indicate by use of a visual or audio indicator to a user of the first client that the second client is experiencing a network problem.

12. (Original) The mobile message server of claim 11, wherein upon joining of the second client with the first client, the mobile message server sends the first client a message to cancel the visual or audio indicator in response to the mobile message server determining that the second signaling path and second media path are reestablished.  

13. (Previously Presented) The mobile message server of claim 12, wherein upon receipt of the message to cancel the visual or audio indicator, the mobile message server sends the first client a message to remove the visual or audio indicator on the first client that the second client is experiencing a network problem.

14. (Original) The mobile message server of claim 11, wherein the visual or audio indicator includes a visual indicator.

15. (Original) The mobile message server of claim 10, wherein based on said monitoring by the mobile message server, the mobile message server determines the first client experiences a network problem based on the first signaling path health.

16. (Original) The mobile message server of claim 15, wherein after determining the first client experiences the network problem, the mobile message server attempts to call the first client to reestablish the call.

17. (Original) The mobile message server of claim 11, wherein the visual or audio indicator includes an audio message followed by a series of tones.

18. (Original) The mobile message server of claim 10, wherein in response to the second client calling the first client, the intermediate server bridges the call to reconnect the second client to the first client.

19. (Original) The mobile message server of claim 10, wherein the mobile message server monitors the first media path health by applying a heartbeat to the first client and monitors the second media path health by applying a heartbeat to the second client.

20. (Original) The mobile message server of claim 19, wherein the mobile message server applies the heartbeat to the first client using a series of websocket pings.

21. (Previously Presented) The method of claim 1, wherein the second voice over IP call is formed independent of user interaction with client Al and independent of user interaction with client B1.

22. (Previously Presented) The method of claim 21, wherein when the second voice over IP call is formed, the intermediate server is configured to portray to the client B1 that the second voice over IP call was formed based on a first user interaction from the User A with the client Al and portray to the client Al that the second voice over IP call was formed based on a second user interaction from the User B with the client B1.  



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445